DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Shaffer teaches a storage cabinet for storing a plurality of items (200), each item including a first recording medium attached thereto, the first recording medium being an RF tag for recording item information relating to a corresponding item [0035], the storage cabinet comprising:
a housing for storing the plurality of items (200);
a first reader configured to read item information recorded in the first recording media of all items stored in the housing (210);
a second reader [0077] having an antenna accessible from an outside of the housing (295, Fig. 2A) and configured to read information recorded in a second recording medium, the information recorded in the second recording medium including information relating to an item condition of an item to be retrieved from the storage cabinet [0067].
Brice teaches a reader configured to read item information and configured to send the item information read by the first reader to a memory (227, [0058]); a second reader accessible from an outside of the housing (215) and configured to read picking list data recorded in a second recording medium [0073], the picking list data recorded in the second recording medium including an item-condition-of-an-item-to-be-retrieved-from-the-storage-cabinet (shopping list, item is crossed off list or not), when the second recording medium is made proximate to the reader [0073], the picking list data recorded in the second recording medium including information relating to an item-condition-of-an-item-to-be-retrieved-from-the-storage-cabinet (item is on shopping list – [0073]).
The prior art fails to teach a first controller configured to determine a judgement result as to whether an item that meets the item-condition-of-an-item-to-be-retrieved-from-the-storage-cabinet has been retrieved therefrom, based on item information received by the memory and the picking list data, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876